Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154099                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154099
                                                                    COA: 332255
                                                                    Oakland CC: 2015-255948-FH
  CHRISTOPHER DUKES,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 20, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2016
           a0726
                                                                               Clerk